Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Ebenesar D. Thomas on 9/14/2021, and confirmed in a follow up telephone call and email on 9/21/2021.
The application has been amended to read Claim 13 as follows: 

13. (Currently Amended):	The power source switch control device according to claim 12, wherein the controller is further commonly connected to the fifth detection unit, which comprises a current sensor configured to detect the power source current flowing through the power circuit and a voltage monitoring circuit configured to detect load voltage of the power circuit.

Examiner’s Statement of Reasons for Allowance
1.	Claims 1-13 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claim 1 to further limit and distinguish over the prior art of record and presented persuasive arguments in the Remarks and further explained in an interview on 9/14/2021 (please see interview summary with mail date 9/22/2021.
Regarding amended Claim 1, closest prior art of record considered Kawamoto et al. (US 2012/0326531, IDS Document) discloses a power source switch control device (Figures 1-5) comprising: 

a downstream-side bidirectional cutoff circuit provided between a negative electrode of the direct-current power source and the load unit (comprising SWC and SWD provided between source/negative DC/DC converter side and load/ negative external device side, Figure 5) and configured to allow or cut off conduction of the power source current and the regeneration current (Figure 5); and 
a controller configured to control the upstream-side bidirectional cutoff circuit and the downstream-side bidirectional cutoff circuit (comprising part of CTRA, CTRB, CTRC, CTRD), wherein 
the upstream-side bidirectional cutoff circuit includes: 
a first switching element configured to allow or cut off conduction of the power source current (comprising SWA, Figure 5) ; 
a second switching element connected in series with the first switching element and configured to allow or cut off conduction of the regeneration current (comprising SWB connected in series with SWA, Figure 5); 

a second diode provided to have a conduction direction opposite to a direction in which the regeneration current flows and connected in parallel with the second switching element (comprising 42B connected in parallel with SWB in reverse direction, Figure 5); 
a first detection unit connected in parallel with the first diode and configured to detect forward voltage of the first diode (comprising ;44A connected in parallel with 42A, Figure 5) and 
a second detection unit connected in parallel with the second diode and configured to detect forward voltage of the second diode (comprising 44B connected in parallel with 42B, Figure 5), the downstream-side bidirectional cutoff circuit includes: 
a third switching element configured to allow or cut off conduction of the power source current (comprising SWD, Figure 5); 
a fourth switching element connected in series with the third switching element and configured to allow or cut off conduction of the regeneration current (comprising SWC connected in series with SWD, Figure 5); 
a third diode provided to have a conduction direction opposite to the direction in which the power source current flows and connected in parallel with the third switching element (comprising 42D connected in parallel with SWC in reverse direction, Figure 5); 

a third detection unit connected in parallel with the third diode and configured to detect forward voltage of the third diode (comprising 44D connected in parallel with 42D, Figure 5); and 
a fourth detection unit connected in parallel with the fourth diode and configured to detect forward voltage of the fourth diode (comprising 44C connected in parallel with 42C, Figure 5), and
wherein the power source switch control device operates in four durations, which includes: 
an activation preparation duration in which activation of the power circuit is prepared from an off state of the power circuit with the first to the fourth switching elements all off, a precharge duration in which inrush current flowing from the direct- current power source to the load unit is avoided after the activation preparation duration ends, a system operation duration in which the power circuit normally operates after the precharge duration ends, and a system stop duration in which the power circuit normally operating is stopped (Figure 3, Paragraphs 38-61), and 
wherein, based on the determination that the power source switch control device is operating in the precharge duration or the system operation duration, the controller determines whether a defect has occurred in the power circuit based on at least one of results of the detection by the first detection unit, the second detection unit, the third 
Kawamoto does not disclose, based on the determination that the power source switch control device is operating in the activation preparation duration or the system stop duration, the controller determines whether a defect has occurred in the power circuit based on results of the detection by a detection unit which is different from the first detection unit, the second detection unit, the third detection unit, and the fourth detection unit in the case of the activation preparation duration and the system stop duration (please also see Applicant’s arguments on Pages 12-15 toward the primary reference Kawamoto and secondary references Naoya and Miyoshi and interview summary mailed on 9/22/2021), in combination with the other recited elements of Claim 1, therefore allowable. Claims 2-13 depend from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 9/24/2021